DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 12/4/2020.  Claims 17-21 and 26-31 are pending.
Response to Arguments
Applicant’s arguments, see the Remarks, filed 12/4/2020, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claims 17-21 and 26-30 have been withdrawn. 
Applicant’s arguments, see the Remarks, filed 12/4/2020, with respect to the rejection(s) of claim(s) 17-19 and 26-28 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Worrell et al. US 2013/0030428 A1.  The applicant has amended the independent claims 17 and 26 to include new limitation of “wherein compression of the closure spring is configured to cause a proximal movement of the L-shaped lever arm”.  The examiner agrees that the new limitations overcomes the rejection with Allen US 2012/0172924 A1.  The new limitations changes the scope of the claims requiring new consideration and an updated search.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19, 26-28, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worrell et al. US 2013/0030428 A1 (Worrell).
As to claim 17, Worrell teaches a surgical instrument comprising: a handle assembly comprising (figs. 20-21c): a closure trigger (324); an L-shaped lever arm (342) coupled to the closure trigger at a first pivot by a toggle pin (341), wherein the L-shaped lever arm is configured to move proximally in a longitudinal axis in response to actuation of the closure trigger (the top portion of 342 will move proximally in a longitudinal axis when trigger 324 is pulled, see transition from fig. 21a to fig. 21c); a closure spring (400) configured to apply a force (biasing force, [0090]) to the L-shaped lever arm at the first pivot (via 340), wherein the closure spring is compressed in response to movement of the closure trigger (fig. 21c), wherein compression of the closure spring is configured to cause a proximal movement of the L-shaped lever arm (biases trigger 324 to the home position [0090], the spring will push the L-shaped lever proximal from fig. 21c back to home fig. 21a), and wherein a vector of the force applied to the toggle pin is transverse to the longitudinal axis (because pivots 327 and 345 are fixed, the pin 347 must be able to move within slot 343 for the trigger to be able to pulled, pin 343 moves up and down within the slot 343 which is transverse the longitudinal axis); a shaft assembly (238) coupled to the handle assembly, the shaft assembly comprising a jaw closure actuator (270) coupled to the L-shaped lever arm (figs. 21a-21c); and an end effector (140) coupled to a distal end of the shaft assembly, the end effector comprising: a jaw assembly (142 + 144) having a proximal end and a distal end, the jaw assembly comprising: a first jaw member (142); and a second jaw member (144), wherein the first jaw member is pivotably moveable with respect to the second jaw member, wherein the first jaw member is coupled to the jaw closure actuator [0086], and wherein actuation of the closure trigger pivots the first jaw member with respect to the second jaw member [0086].  
As to claim 18, Worrell teaches the surgical instrument of Claim 17, wherein the toggle pin is slideably moveable within a toggle pin channel (toggle pin 341 is within an elongated slot 343, and is fully capable of sliding within the slot when trigger 324 is moved).  
As to claim 19, Worrell teaches the surgical instrument of Claim 18, wherein the toggle pin is configured to move within the toggle pin channel to provide a first load at a beginning of a stroke of the closure trigger (before the spring is fully compressed will provide a first load) comprises and a second load at an end of the stroke of the closure trigger (after the spring is fully compressed will provide a second load).  
As to claim 26, Worrell teaches a surgical instrument comprising: a handle assembly comprising (figs. 20-21c): a closure trigger (324); a lever arm (342) coupled to the closure trigger at a first pivot by a toggle pin (341), wherein the lever arm is configured to move proximally in a longitudinal axis in response to actuation of the closure trigger (the top portion of 342 will move proximally in a longitudinal axis when trigger 324 is pulled, see transition from fig. 21a to fig. 21c); and a closure spring (400) configured to apply a force (biasing force, [0090]) to the lever arm at the first pivot (via 340), wherein the closure spring is compressed in response to movement of the closure trigger (fig. 21c), wherein compression of the closure spring is configured to cause a movement of the lever arm (biases trigger 324 to the home position [0090], the spring will push the L-shaped lever proximal from fig. 21c back to home fig. 21a), and wherein a vector of the force applied to the toggle pin is transverse to the longitudinal axis (because pivots 327 and 345 are fixed, the pin 347 must be able to move within slot 343 for the trigger to be able to pulled, pin 343 will be forced to move up and down within the slot 343 which is transverse the longitudinal axis); a shaft assembly (238) coupled to the handle assembly, the shaft assembly comprising a jaw closure actuator (270) coupled to the lever arm (figs. 21a-21c); and4Application Serial No. 16/153,107Preliminary Amendment dated December 31, 2018 an end effector (140) coupled to a distal end of the shaft assembly, the end effector comprising: a jaw assembly (142 + 144) having a proximal end and a distal end, the jaw assembly comprising: a first jaw member (142); and a second jaw member (144), wherein the first jaw member is pivotably moveable with respect to the second jaw member, wherein the first jaw member is coupled to the jaw closure 
As to claim 27, Worrell teaches the surgical instrument of Claim 26, wherein the toggle pin is slideably moveable within a toggle pin channel (toggle pin 341 is within an elongated slot 343, and is fully capable of sliding within the slot when trigger 324 is moved).  
As to claim 28, Worrell teaches the surgical instrument of Claim 27, wherein the toggle pin is configured to move within the toggle pin channel to provide a first load at a beginning of a stroke of the closure trigger (before the spring is fully compressed will provide a first load) and a second load at an end of the stroke of the closure trigger (after the spring is fully compressed will provide a second load). 
As to claim 31, Worrell teaches a surgical assembly for use with a surgical instrument including an end effector, the surgical assembly comprising: a closure actuator (270) movable to effect a closure motion of the end effector [0086]; and a handle assembly (figs. 20-21c), comprising: a handle (322);-4-Application Serial No. 16,153,107Response dated December 4, 2020Response to Non-Final Office Action dated August 4, 2020 a closure trigger (324) movable relative to the handle (see transition from fig. 21a to fig. 21c); a lever arm (342) coupled to the closure trigger by a toggle pin (341), wherein the lever arm is configured to move along a longitudinal axis (the top portion of 342 will move proximally in a longitudinal axis when trigger 324 is pulled, see transition from fig. 21a to fig. 21c), and wherein movement of the closure actuator is based on movement of the lever arm [0086]; and a closure spring (400) configured to apply a force to the lever arm (biasing force, [0090]), wherein the closure spring is compressible based on rotation of the closure trigger toward the handle (see transition from fig. 21a to fig. 21c), wherein compression of the closure spring causes movement of the lever arm (see transition from fig. 21a to fig. 21c), and wherein a vector of the force applied to the lever arm is transverse to the longitudinal axis (because pivots 327 and 345 are fixed, the pin 347 must be able to move within slot 343 for the trigger to be able to pulled, pin 343 will be forced to move up and down within the slot 343 which is transverse the longitudinal axis).
Allowable Subject Matter
Claims 20, 21, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or render obvious the overall claimed invention of a surgical instrument comprising:  a closure trigger, wherein actuation of the closure trigger to a first position causes proximal movement of a jaw closure actuator and actuation of the closure trigger to a second position causes movement of a toggle pin within a toggle pin channel, wherein movement of the toggle pin changes an angle of the vector of a force applied by the closure spring to the jaw closure actuator, and wherein the first position corresponds to the first and second jaw member being fully closes; and in combination with other structural limitations of the independent claims.  The prior art of Worrell does not specifically disclose the movement of a toggle pin changes an angle of the vector of a force applied by a closure spring of a closure actuator.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771